IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2009

                                       No. 08-50510                    Charles R. Fulbruge III
                                                                               Clerk

JOANNA MCGLOTHIN NAVARRO, individually and on behalf of The Estate
of Ricardo Navarro, deceased; CHRIS NAVARRO, and all beneficiaries
entitled to recover under the Texas Wrongful Death Act for the death of
Ricardo Navarro, deceased; ALAN NAVARRO, and all beneficiaries entitled
to recover under the Texas Wrongful Death Act for the death of Ricardo
Navarro, deceased

                                                   Plaintiffs-Appellants
v.

SOARING HELMET CORP; VEGA HELMET CORPORATION; MHR
CORPORATION LTD JIANGMEN PENCHENG HELMETS LTD IND PARK
EAST GONGHE TOWN HESHAN JIANGMEN CITY GUANDONG PR

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CV-1004


Before GARWOOD, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Ricardo Navarro (“Navarro”) died in a motorcycle accident. His family
(“Plaintiffs”) brought a products liability action against Soaring Helmet Corp.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50510

(“Soaring Helmet”), alleging that Navarro died from a head injury due to his
defective helmet. The district court granted Soaring Helmet’s “no evidence”
summary judgment motion, determining that Plaintiffs failed to present
sufficient evidence such that a reasonable jury could conclude that Navarro died
from a head injury. We reverse.
      We review a district court’s summary judgment order de novo. Morris v.
Equifax Info. Servs., L.L.C., 457 F.3d 460, 464 (5th Cir. 2006).       Summary
judgment is appropriate when, after considering the pleadings, depositions,
answers to interrogatories, admissions on file, and affidavits, “there is no
genuine issue as to any material fact and . . . the moving party is entitled to a
judgment as a matter of law.” F ED . R. C IV. P. 56(c); Bulko v. Morgan Stanley
DW, Inc., 450 F.3d 622, 624 (5th Cir. 2006).
      Our review of the record demonstrates that Plaintiffs presented sufficient
evidence to survive summary judgment. Plaintiffs submitted testimony of the
funeral director who performed the embalming procedure on Navarro’s body, the
EMS technician who examined Navarro at the scene of the accident, and a
forensic pathologist who studied Navarro’s accident.       All of the witnesses
provided evidence cumulatively sufficient to support a finding that Navarro died
from a head injury and not a chest injury.
      Even in light of this evidence, the district court concluded that Plaintiffs
had presented “no evidence” such that a reasonable jury could determine that
Navarro died from a head injury. However, in the very same order, the district
court acknowledged that based on the evidence Plaintiffs presented, “[i]t is not
seriously disputable that Navarro suffered serious trauma to his head.” Thus,
it appears that the district court improperly weighed the evidence instead of
determining simply whether there was a material fact in dispute. See EEOC v.
R.J. Gallagher Co., 181 F.3d 645, 652 (5th Cir. 1999) (noting that the parties
presented “a factual dispute which must be resolved by the ultimate fact finder,

                                        2
                                       No. 08-50510

not by the judge on summary judgment”). Further, on summary judgment, the
district court should have viewed all evidence in favor of the non-moving party,
meaning that the court should have credited Plaintiffs’ evidence that Navarro
died solely from a head injury. See Whitt v. Stephens County, 529 F.3d 278, 282
(5th Cir. 2008). That is, Plaintiffs presented medical evidence that Navarro
suffered a fatal head injury, and the court improperly discounted the strength
of this evidence by ruling that Plaintiffs had presented “no evidence” to support
its claim that Navarro died from a head injury.                 See Harvill v. Westward
Commc’ns, L.L.C., 433 F.3d 428, 436 (5th Cir. 2005) (noting that a district court
cannot make credibility determinations or weigh the evidence when deciding a
summary judgment motion). Thus, there is a material fact in dispute regarding
the cause of Navarro’s death, and it is up to a jury to resolve this dispute.1
       Accordingly, we REVERSE the district court’s grant of summary judgment
and REMAND for further proceedings.
       REVERSED and REMANDED.




       1
          At oral argument and in its brief, Soaring Helmet’s main contention was that
Plaintiffs failed to provide specific citations to the evidence in question in their summary
judgment response. To the contrary, the record demonstrates that Plaintiffs adequately
supported their assertions. Further, the district court noted that it was considering all of the
documents, as well as “the case file as a whole,” in ruling on the summary judgment motion.

                                               3